ON REHEARING.
Per Curiam.
By a motion or petition signed by the defendant himself and certified to by his counsel as well founded in point of law, in their opinion, the court is asked to grant a rehearing, and to reconsider certain propositions decided. We have gone over the various matters enumerated in the petition which were presented for review by the record. They were each and all fully considered, and, for the most part, are specifically discussed in the opinion rendered. Those not so specifically discussed were considered as wholly unsound, and, moreover, were not presented to us in argument or brief. Since the opinion in this case was announced, there has been published a decision by the supreme court of Utah, in People v. Coughlin, 44 Pac. 94, in direct accord with the views we expressed upon the law applicable to the facts of this case. The motion for a rehearing is denied.